 
EXHIBIT 10.13

LETTER OF INTENT


This letter agreement (the “Agreement”) sets forth our agreement and
understanding as to the essential terms of the sale to Cord Blood America, Inc.,
a Florida Corporation, and/or its wholly owned Mexican subsidiary it is in the
process of organizing (collectively the "Purchaser") by Cryo-Cell de México,
S.A. de C.V. ("Cryo-Cell de México") (Cryo-Cell de México shall also be referred
to as the “Seller”), of all of the Seller's assets and business, both tangibles
and intangibles, except such assets as are specifically excluded herein (the
"Business"). The Business is located in Mexico and engaged primarily in the
collection and storage of cord blood cell samples. The parties agree that this
Agreement is binding and enforceable in accordance with its terms, and inures to
the benefit of the parties and their respective successors and assigns.


1. PURCHASE OF JBZM ASSETS. On the Closing Date (as such term is defined further
below), the Purchaser will purchase substantially all of the assets associated
with the Business conducted by Cryo-Cell de México (hereinafter the “JBZM
Assets”). A list of the JBZM Assets is included in the attached Exhibit “A”. The
following assets are expressly excluded from the transaction:


a. the tract of land identified in Exhibit A, in which the corporate offices and
the laboratory property of Cryo-Cell de México are located, to be leased by
Cryo-Cell de México to Purchaser on a 20 year lease at the current lease rate
per month and current terms, subject to Purchaser’s approval. (the “New Lease”).
The tract of land referred to above is the property of Samuel Alvo Shemaria and
co-owners, and is divided in two real-estate, the first located at 295 Aztecas
street, Fraccionamiento Monraz, Guadalajara, Jalisco and the second located at
307 and 311 Aztecas Street, from which solely the one identified with number 311
will be subject to the New Lease, since number 307 is currently occupied under a
gratuitous loan with a term of five (5) years by an institution engaged in
lamaze education activities.


b. any and all liabilities which encumber the JBZM Assets, which shall be paid
off in full at Closing.


2. PURCHASE OF CASH IN BANK ACCOUNTS. At the Closing Date, and as additional
consideration to Purchaser in connection with the transaction, there shall be
turned over and delivered  to Purchaser, by way of an electronic transfer, the
funds in the bank accounts of the Business equal to, after deduction for all
outstanding checks, draws and charges, an aggregate cash sum in Pesos that
represent the amount of unrendered prepaid service packages sold by Cryo-Cell de
México to its customers, which Seller estimates is currently approximately
$2,400,000.00 (two million, four hundred thousand U.S. dollars), which said
amount will be adjusted to reflect the actual amount as of the Closing Date,
plus an amount equal to ninety (90) days of net operating capital for the
Business necessary to cover operating costs for the Business for three months
after the Closing Date, in accordance with the pro-forma balance statement
approved by both parties on the Closing Date.


3. ASSUMED LIABILITIES. The Purchaser will assume as of the Closing Date only
the liabilities associated with (i) the New Lease, (ii) those liabilities and
obligations arising in connection with the operation of the Business by the
Purchaser after the Closing Date, and (iii) those liabilities arising after the
Closing Date in connection with the performance by the Purchaser of the
contracts and agreements associated with the Business acquired by Purchaser,
including the payment of any royalties due under any license agreement assigned
to Purchaser by Seller.





 
 

--------------------------------------------------------------------------------

 

4. PURCHASE PRICE. The Purchase Price shall be a total of a maximum of
US$17,840,000.00 (Seventeen million, eight hundred and forty thousand 00/100
Dollars), subject to the below (the “Purchase Price”), to be paid as follows:


a. DEPOSIT: Upon execution of this Agreement, Purchaser shall transfer to Seller
an amount of one hundred twenty-five thousand dollars (US$125,000.00) in cash,
along with an additional one hundred twenty-five thousand dollars
(US$125,000.00) in the form of Cord Blood America, Inc. restricted Common Stock
(said shares to be valued as set forth below) (the “Deposit”). The Deposit shall
be deposited within the 15 day period following the execution of this Agreement,
in an escrow account maintained in a brokerage firm in Mexico, it shall not
accrue any interests or earnings in benefit of Purchaser and shall be refundable
to Purchaser at its request in the event one of the conditions for closing set
forth in paragraph 7 below is not met. In the event that Closing takes place,
the Deposit will be credited in favor of Purchaser to the payment of the
Purchase Price.


b. JBZM ASSETS: Purchaser shall pay Seller the sum of US$17,840,000.00
(Seventeen million eight hundred and forty thousand 00/100 Dollars) for the JBZM
Assets, payable as US$12,250,000.00 (Twelve million, two hundred fifty thousand
00/100 Dollars) in cash at the Closing Date, subject to subparagraph (c) below
and the Addendum hereto in addition to the Deposit referenced above, which will
be credited to Seller at the Closing Date, with the balance to be paid as
follows: Commencing after six (6) months from the Closing Date, Purchaser shall
begin making quarterly payments to Seller.  Specifically, Purchaser shall pay
Seller $333,500.00 (Three hundred thirty-three thousand, five hundred dollars),
plus an amount equal to 80% of the Net Profits received by Purchaser resulting
from the Business for the prior full calendar quarter, up to an additional
$333,500.00 (Three hundred thirty-three thousand, five hundred dollars).  The
minimum payment for any calendar quarter shall be $333,500.00 (Three hundred
thirty-three thousand, five hundred dollars) and the maximum payment for any
calendar quarter shall be $667,000.00 (Six hundred sixty-seven thousand
dollars).  Purchaser shall make these payments within 5 (five) business days of
the date Purchaser makes its quarterly filings with the U.S. Securities and
Exchange Commission.  Purchaser shall make these payments to Seller until such
time as the total amount of $5,340,000.00 (Five million, three hundred forty
thousand dollars) has been paid through these quarterly payments.  Purchaser
agrees to use its best efforts to maximize the Net Profits from the
Business.  The quarterly cash payments shall be documented in promissory notes
issued by Purchaser which shall include a 15 day grace period and a late payment
interest rate equal to the amount payable multiplied times 1.3.


c. ESCROW OF FUNDS.  The aggregate purchase price for the Business shall be
adjusted in accordance with the additional provisions set forth in the Addendum
hereto, and by this reference incorporated herein, and a 3rd party escrow shall
be established and a portion of the purchase money cash deposited therein, all
in accordance with the provisions of said Addendum.


d. VALUATION OF SHARES  For purposes of valuation of shares to be deposited
pursuant to paragraph 4(a),  the shares of the Common Stock of Purchaser shall
be valued using the average closing price for said Common Stock over the 20
trading days preceding the date specified for delivery of said shares, provided
however, that in no event shall Purchaser be obligated to deliver to Seller in
the aggregate more than a total number of its shares equal to 25% of the
outstanding shares of Purchaser, calculated after the issuance of all shares to
Seller.  In the event of any split or reverse stock split of the common stock of
Purchaser, the above share valuation formula shall be adjusted proportionally,
but in the aggregate, Purchaser shall in no event be obligated to deliver in the
aggregate to Seller more than a total number of shares equal to 25% of the
outstanding shares of Purchaser, calculated after the issuance of such shares to
Seller. In case the total amount of Cord Blood America, Inc. restricted Common
Stock that the Purchaser is obligated to deliver to Seller represents more than
25% of the outstanding shares of Purchaser, Purchaser shall pay in cash the
differential between the amount that represents 25% of the outstanding shares of
Purchaser and the total amount to be paid within three business days of the date
such shares are due to be paid.





 
 

--------------------------------------------------------------------------------

 

5. GUARANTEE. Purchaser shall guarantee payment of the Purchase Price to Seller
in a form and structure acceptable to Seller. The perfection of the guarantee
shall occur at Closing. The Guarantee for the payment of the Purchase Price
shall include the following: (i) establishing a Mexican trust (fideicomiso)
whereby one or more of the JBZM Assets, as well as the shares that represent a
controlling interest of Purchaser, are transferred to the trust and administered
until the Purchase Price is fully paid, and (ii) the issuance by Purchaser of
promissory notes for the amount of the Purchase Price that will not be paid at
Closing. Seller agrees that the terms of the trust shall consider the partial
and periodic release of the shares of Purchaser upon the payment of the Purchase
Price.


6. DUE DILIGENCE. The Seller agrees to cooperate with Purchaser's due diligence
investigation of the Business and to provide the Purchaser and its
representatives with prompt and reasonable access to key employees and to books,
records, including audited financial  statements for 2008 and 2009, contracts
and other information pertaining to the Business (the "Due Diligence
Information").


7. CONDITIONS PRECEDENT. The Purchaser and the Seller are obligated to
consummate the sale and purchase of the Business unless, despite the  parties'
reasonable best efforts, one or more of the following conditions precedent (the
“Conditions to Close”) have not been satisfied prior to the Closing Date, unless
said Condition to Close is waived in writing by Purchaser:


(i) All certificates, permits and approvals that are required in connection with
Purchaser's operation of the Business have been obtained by Purchaser.


(ii) Purchaser has completed its due diligence of the Business and has given
notice in writing that it has completed said due diligence and has approved the
same.


(iii) Purchaser has in hand an executed and firm commitment from an Investment
Banker committing to provide such amount of capital, and on such items, as
Purchaser in its sole discrimination determines is adequate to complete this
purchase transaction, and provides written notice of same to Seller.


(iv) Purchaser increases its authorized capital stock to accommodate the
issuance of additional shares as part of the purchase price in this transaction,
and to accommodate the issuance of additional shares to obtain additional
capital required to complete the transaction; such increase, including any
necessary governmental approvals, shall be addressed diligently by Purchaser.


(v) Seller or Purchaser reaches an agreement with one of Seller’s vendors as
described in the Addendum hereto, with terms acceptable to Purchaser.


(vi) Seller delivers to Purchaser the various bring down certificates, current
financials of the Seller immediately prior to Closing, and form of legal
opinion.



 
 

--------------------------------------------------------------------------------

 

(vii) Purchaser approves the various bring down certificates, current financials
of the Seller immediately prior to Closing, and form of legal opinion delivered
by Seller.


(viii)  Agreements shall be entered into by and between Seller shareholders
Alberto Alvo Arditti and Samuel Alvo and Purchaser, providing for the lockup and
leak out of shares of the Purchaser received by said Shareholders as a result of
the acquisition, and precluding said Shareholders from competing with the
Business, or with any other business of Purchaser, for a period of three years
from the Closing Date.


8. CRYO CELL MONTERREY S.A. DE C.V. Purchaser shall make reasonable efforts to
acquire Cryo Cell Monterrey S.A. de C.V. on terms acceptable to Purchaser and
Cryo Cell Monterrey, S.A. de C.V.


9.  CONFIDENTIALITY. The Purchaser will use the Due Diligence Information solely
for the purpose of the Purchaser's due diligence investigation of the Business,
and unless and until the parties consummate the acquisition of the Business the
Purchaser, its affiliates, directors, officers, employees, advisors, and agents
(the Purchaser's "Representatives") will keep the Due Diligence Information
strictly confidential. The Purchaser will disclose the Due Diligence Information
only to those Representatives of the Purchaser who need to know such information
for the purpose of financing and/or consummating the acquisition of the
Business. The
Purchaser agrees to be responsible for any breach of this paragraph by any of
the Purchaser's Representatives. In the event the acquisition of the Business is
not consummated, the Purchaser will return to the Seller any materials
containing Due Diligence Information, or will certify in writing that all such
materials or copies of such materials have been destroyed. The provisions of
this paragraph will survive the termination of this Agreement.


10. EMPLOYEES OF THE BUSINESS. Until the consummation of the acquisition of the
Business, or in the event that the parties do not consummate the acquisition of
the Business, the Purchaser will not solicit or recruit the employees of the
Business.  Purchaser shall be free prior to close to negotiate new contractual
arrangements with existing employees and consultants of Seller, contingent on
consummation of the transaction.


11. EXCLUSIVE DEALING. Until ninety (90) days after the date of execution of
this Agreement, the Seller will not enter into any agreement, discussion, or
negotiation with, or provide information to, or solicit, encourage, entertain or
consider any inquiries or proposals from, any other corporation, firm or other
person with respect to (a) the possible acquisition or  disposition of all or
any part of the Business  or sale of shares by Seller, or (b) any business
combination involving the Business, whether by way of merger, consolidation,
share exchange, asset sale, or other transaction.


12.      FAILURE TO CLOSE.  If the acquisition of the Business is not
consummated as provided for herein because of the failure of one of the
Conditions to Close, this Agreement shall automatically terminate and be of no
further force or effect, without any responsibility of or by any of the parties
and therefore without penalty.  If the acquisition of the Business is not
consummated by said Closing Date as the result of action or inaction by any of
the parties, which action or inaction shall be deemed a breach of this Agreement
by such party, the party in breach acknowledges that remedies at law may be
inadequate to compensate the Purchaser as a result of such  breach of this
Agreement, and without prejudice to any other rights and remedies otherwise
available, the parties agree that the affected party shall be entitled to seek
injunctive or other equitable relief as a remedy for any such breach in a court
of competent jurisdiction, including specific performance of this Agreement and
the acquisition transaction. Such a remedy shall not be deemed to be the
exclusive remedy for a breach of this Agreement but shall be in addition to all
other remedies available at law or equity.





 
 

--------------------------------------------------------------------------------

 

13. PUBLIC ANNOUNCEMENT. All press releases and public announcements relating to
the acquisition of the Business issued by Seller will be subject to the prior
written approval of Purchaser.  Purchaser as a result of its public status, will
have sole discretion as to information about the transaction to be released
publicly.


14. EXPENSES. Each party will pay all of its expenses, including legal fees,
incurred in connection with the acquisition of the Business.


15. INDEMNIFICATION. The Seller  and Purchaser each represent and warrant to the
other that the other will not incur any liability in connection with the
consummation of the acquisition of the Business to any third party with whom
either the party or its agents have had discussions regarding the disposition of
the Business, and each party agrees to indemnify, defend and hold harmless the
other, its officers, directors, stockholders, lenders and affiliates from any
claims by or liabilities to such third parties, including any legal or other
expenses incurred in connection with the defense of such claims. The covenants
contained in this paragraph will survive the termination of this Agreement.


16.  PURCHASE AGREEMENT TO BE EXECUTED. The parties agree to prepare and execute
a definitive purchase agreement which will reflect the terms set forth in this
Agreement, and will contain customary representations and warranties typically
contained in a purchase agreement prepared in the United States for such a
transaction, with attached Exhibits listing substantially all of the tangible
and intangible assets acquired, along with the supporting documentation of all
of the JBZM Assets. The definitive agreement shall also contain copies of
contracts, agreements and the New Lease, copies of current financial statements
prepared in accordance with generally acceptable financial principles, such
certificates and bring down certificates executed by Seller’s management as are
normally delivered at the closing of such a transaction, and an opinion of
Seller’s legal counsel opining to the legal delivery of the assets of  the
Business to Purchaser with good title and without liens or encumbrances.


17. CLOSING DATE.  The acquisition transaction shall close in a term no longer
than ninety (90) days following the date of execution of this document (the
“Closing Date”), or on such date agreed to by the parties in writing, and at a
time and place agreed to by the parties hereto in writing. The Closing Date,
time, place and actions to be taken at such place on such Closing Date and time
are referred to herein as the “Closing.”


18.  GOVERNING LAW AND JURISDICTION. If Purchaser desires to initiate any legal
proceeding to attempt to resolve any dispute arising from the fulfillment of the
obligations of the parties hereto or from the interpretation of this Agreement,
Purchaser agrees that this Agreement shall be governed by the applicable laws of
the State of Jalisco, Mexico, and the jurisdiction of the courts of the First
Judicial Party of the State of Jalisco, Mexico, with residence in the
metropolitan area of Guadalajara, Jalisco, shall have exclusive jurisdiction
over such dispute, and Purchaser consents to such venue and jurisdiction and
waives all objections thereto.


If Seller desires to initiate any legal proceeding to attempt to resolve any
dispute arising from the fulfillment of the obligations of the parties hereto or
from the interpretation of this Agreement, Seller agrees that this Agreement
shall be governed by the applicable laws of the State of Florida, USA, and the
jurisdiction of the state or federal courts of competent jurisdiction located
in, Florida, USA shall have exclusive jurisdiction over such dispute, and Seller
consents to such venue and jurisdiction and waives all objections thereto.
 
19.  ACCEPTANCE.  If Seller is in agreement with the terms of this Agreement,
please sign in the space provided below and return a signed copy to Purchaser.
Upon receipt of a copy of this Agreement so signed, this will become a binding
agreement between Purchaser and Seller, and Purchaser will proceed with its
plans for consummating the transaction in a timely manner.




 


 


 
This space intentionally left blank.
 


 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

20. LANGUAGE. This Agreement may be executed in both English and Spanish
languages for the convenience of the parties. The parties intend that both
versions contain the same provisions and clauses, however, in the event of a
conflict or inconsistency between the English and Spanish version, the English
version shall prevail.
 


Very truly yours,


Cord Blood America, Inc.




By:
/s/ Joseph R. Vicente  
Name:
Joseph R. Vicente  
Title:
COO  
Date:
12-3-2010  



ACCEPTED BY:


Cryo-Cell de México, S.A. de C.V.




By:
/s/ Samuel Alvo  
Name:
Samuel Alvo  
Title:
Director  
Date:
3/DEC/2010              
By:
/s/ Elias Bemarás  
Name:
Elias Bemarás  
Title:
   
Date:
12/3/10  








